           Case 4:19-cv-00001-YGR Document 52-1 Filed 01/31/20 Page 1 of 3


1    RYAN J. MARTON (223979)
     ryan@martonribera.com
2    CAROLYN CHANG (217933)
     carolyn@martonribera.com
3    HECTOR J. RIBERA (221511)
     hector@martonribera.com
4    CHIEN-JU ALICE CHUANG (228556)
     cjalice@martonribera.com
5    PHILLIP J. HAACK (262060)
     phaack@martonribera.com
6    MARTON RIBERA SCHUMANN & CHANG LLP
     548 Market Street, Suite 36117
7    San Francisco, CA 94104
     Tel.: (415) 360-2511
8
      Attorneys for Zoho Corporation and
9     Zoho Corporation Pvt., Ltd.
10

11                                   UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
13                                             OAKLAND DIVISION
14    ZOHO CORPORATION                                         Case No: 4:19-cv-00001-YGR
15                             Plaintiff,                      DECLARATION OF PHILLIP J. HAACK
                                                               IN SUPPORT OF OPENING CLAIM
16    v.                                                       CONSTRUCTION BRIEF OF ZOHO
                                                               CORPORATION AND ZOHO
17    SENTIUS INTERNATIONAL, LLC                               CORPORATION PVT., LTD.
18                             Defendant.
19    SENTIUS INTERNATIONAL, LLC
20                             Counterclaimant,
21    v.
22    ZOHO CORPORATION and ZOHO
      CORPORATION PVT., LTD.
23
                               Counter-Defendants.
24

25

26

27

28


     Haack Decl. ISO Zoho’s Opening Claim Construction Brief
     Case No. 4:19-cv-00001
          Case 4:19-cv-00001-YGR Document 52-1 Filed 01/31/20 Page 2 of 3


1            I, Phillip J. Haack, declare as follows:
2            1.      I am a partner with the law firm of Marton Ribera Schumann & Chang LLP, counsel
3    to Zoho Corporation and Zoho Corporation Pvt., Ltd. in this matter. I have personal knowledge of
4    the facts set forth herein unless otherwise indicated, and if called to testify, I could and would testify
5    competently thereto.
6            2.      Exhibit A is a true and correct copy of Order Granting Defendant Flyswat’s Motion
7    for Summary Adjudication for Invalidity and for Noninfringement (Dkt. 175), Sentius Corporation v.
8    Flyswat, Inc., Case No. C00-02233 SBA (N.D. Cal. August 8, 2002)
9            3.      Exhibit B is a true and correct copy of the May 23, 1996 Response to Office Action
10   excerpted from the file history for U.S. Patent No. 5,822,720.
11           4.      Exhibit C is a true and correct copy of the January 12, 1996 Response to Office Action
12   excerpted from the file history for U.S. Patent No. 5,822,720.
13           5.      Exhibit D is a true and correct copy of the April 2, 1996 Final Rejection excerpted
14   from the file history for U.S. Patent No. 5,822,720.
15           6.      Exhibit E is a true and correct copy of excerpted pages from the June 29, 2001
16   Deposition of Marc Bookman in Sentius Corporation v. Flyswat, Inc. (N.D. Cal. Case No. C00-
17   02233 SBA).
18           7.      Exhibit F is a true and correct copy of excerpted pages from the June 28, 2001
19   Deposition of Marc Bookman in Sentius Corporation v. Flyswat, Inc. (N.D. Cal. Case No. C00-
20   02233 SBA).
21           8.      Exhibit G is a true and correct copy of U.S. Patent No. 5,146,552 to Cassorla et al.
22           9.      Exhibit H is a true and correct copy of Order Re: Construction of Claim 8 of U.S.
23   Patent No. 5,822,720 (Dkt. 107) Sentius Corporation v. Flyswat, Inc., Case No. C00-02233 SBA
24   (N.D. Cal. March 29, 2002)).
25           10.     Exhibit I is a true and correct copy of the Joint Claim Construction Chart (Dkt. 73),
26   Sentius International, LLC v. Blackberry Ltd. and Blackberry Corp., Case No. 2:16-cv-773-JRG-RSP
27   (E.D. Tex. July 21, 2017).
28           11.     Exhibit J is a true and correct copy of excerpts from The Computer Desktop


     Haack Decl. ISO Zoho’s Opening Claim Construction Brief
     Case No. 4:19-cv-00001
                                                               1
          Case 4:19-cv-00001-YGR Document 52-1 Filed 01/31/20 Page 3 of 3


1    Encyclopedia, Alan Freedman (2nd ed. 1999) (“lookup table”).
2            12.     Exhibit K is a true and correct copy of excerpts from McGraw-Hill, Dictionary of
3    Scientific and Technical Terms (5th ed. 1994) (“look-up table”)
4            13.     Exhibit L is a true and correct copy of excerpts from Microsoft Press, Computer
5    Dictionary: The Comprehensive Standard for Business, School, Library, and Home (1991)
6    (“lookup”).
7            14.     Exhibit M is a true and correct copy of excerpts from Alan Freedman, The Computer
8    Glossary: The Complete Illustrated Dictionary(7th ed. 1995) (“lookup”).
9            15.     Exhibit N is a true and correct copy of Plaintiff Sentius Corporation’s Opening Claim
10   Construction Brief Pursuant to Civil Local Rule 16-11(d)(1) (Dkt. 76), Sentius Corporation v.
11   Flyswat, Inc., Case No. C00-02233 SBA (N.D. Cal. Oct. 9, 2001).
12

13   I declare under penalty of perjury that the foregoing is true and correct. Executed on this 31st day of
14   January 2020.
                                                       /s/ Phillip J. Haack
15
                                                       Phillip J. Haack
16

17

18

19

20

21

22

23

24

25

26

27

28


     Haack Decl. ISO Zoho’s Opening Claim Construction Brief
     Case No. 4:19-cv-00001
                                                               2
